Matter of Boeck v Annucci (2018 NY Slip Op 06603)





Matter of Boeck v Annucci


2018 NY Slip Op 06603


Decided on October 4, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: October 4, 2018

526271

[*1]In the Matter of CAROL BOECK, Petitioner,
vANTHONY J. ANNUCCI, as Acting JUDGMENT Commissioner of Corrections and Community Supervision, et al., Respondents.

Calendar Date: August 6, 2018

Before: Garry, P.J., Egan Jr., Lynch, Rumsey and Pritzker, JJ.


Carol Boeck, Bedford Hills, petitioner pro se.
Barbara D. Underwood, Attorney General, Albany (Marcus J. Mastracco of counsel), for respondents.

MEMORANDUM AND
Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Corrections and Community Supervision finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding challenging a tier III prison disciplinary determination. The Attorney General has advised this Court that the determination has been administratively reversed, all references thereto have been expunged from petitioner's institutional record and the mandatory $5 surcharge has been refunded to petitioner's inmate account. Although petitioner also requested to be restored to the status that she enjoyed prior to the disciplinary determination, she is not entitled to such relief (see Matter of Ramos v Annucci, 162 AD3d 1439, 1439 [2018]). Given that petitioner has received all of the relief to which she is entitled, the petition must be dismissed as moot (see id.).
Garry, P.J., Egan Jr., Lynch, Rumsey and Pritzker, JJ., concur.
ADJUDGED that the petition is dismissed, as moot, without costs.